Case: 10-10434 Document: 00511399765 Page: 1 Date Filed: 03/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 2, 2011
                                     No. 10-10434
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LESTER JON RUSTON,

                                                   Plaintiff-Appellant

v.

DALLAS COUNTY TEXAS; JAMES K. ELLIS; A. JOE FISH; JAMES K.
WOLFSON,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:07-CV-1076


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Lester Jon Ruston, federal civil detainee # 26834-177, filed suit against
certain federal officials asserting claims for personal injury. That case was
dismissed. He has now filed a motion for leave to proceed in forma pauperis
(IFP) on appeal following the district court’s denial of his petition for writ of
error coram nobis.       He has also filed numerous other motions in this appeal,
including, in part, a motion to disqualify all the judges of this court for what he


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10434 Document: 00511399765 Page: 2 Date Filed: 03/02/2011

                                   No. 10-10434

characterizes as a conspiracy to suppress his civil rights. Throughout, Ruston
has been committed to the custody of the Attorney General under 18 U.S.C. §
4243. See United States v. Ruston, 565 F.3d 892, 894 (5th Cir. 2009).
      By moving to proceed IFP, Ruston is challenging the district court’s
certification decision that his appeal was not taken in good faith because it is
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Here, Ruston
merely reasserts the arguments that he raised in the district court and has not
identified any error in the district court’s determination that he is not entitled
to coram nobis relief because he was not convicted of a federal offense. Ruston
has also failed to identify any error in the district court’s determination that the
appeal was not taken in good faith and would be frivolous. When an appellant
fails to identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed the decision. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Ruston’s IFP motion
is not directed at the district court’s reasons for its certification decision, he has
not shown that his appeal is not frivolous and taken in good faith. See Baugh,
117 F.3d at 202; see also Howard v. King, 707 F.2d, 215, 220-21 (noting that
although a pro se litigant is entitled to due consideration of his arguments, that
“does not mean that the court is obligated to tolerate abuse of its open door”);
5 TH C IR. R. 42.2.    Ruston’s motion for leave to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED. All of Ruston’s remaining motions,
which are also frivolous and repetitive of numerous motions he has made in the
past, are DENIED. See, e.g., In re Ruston, 10-10638 (5th Cir. Oct. 6, 2010)
(order barring Ruston from engaging in further repetitive frivolous litigation).
      We remind Ruston that he may not file in this court any pro se initial
pleading, including a petition for mandamus relief, or any pro se appeal from a
district court order without first receiving the written permission of an active
judge of this court. Thus, before filing any pro se appeal or other pro se action
in this court, Ruston must submit to the clerk of this court a request for

                                          2
    Case: 10-10434 Document: 00511399765 Page: 3 Date Filed: 03/02/2011

                                   No. 10-10434

permission to file, which the clerk shall direct to an active judge of the court. In
requesting the required permission, Ruston shall inform the court of the bar
stated in In re Ruston, No. 10-10509 (5th Cir. Oct. 5, 2010), and In re Ruston, 10-
10638 (5th Cir. Oct. 6, 2010). The bar does not apply to pleadings filed by
counsel on Ruston’s behalf.




                                         3